Citation Nr: 0430460	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for bronchial asthma, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for stomach problems, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to undiagnosed 
illness.

7.  Entitlement to service connection for menstrual disorder, 
to include as due to undiagnosed illness.

8.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

9.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

10.  Entitlement to service connection for back pain, to 
include as due to undiagnosed illness.

11.  Entitlement to service connection for vision problems 
including temporary blindness, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.  The veteran had service in the Southwest Asia theater 
of operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1998 and July 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.

The issues of entitlement to service connection for bipolar 
disorder, stomach problems, sleep disturbance, muscle and 
joint pain, weight loss, fatigue, headaches, and back pain, 
to include as due to undiagnosed illness are the subject of 
the remand section.


FINDINGS OF FACT

1.  The veteran is not shown to have a respiratory disorder 
that is due to an undiagnosed illness or that is otherwise 
etiologically related to active service.

2.  Bronchial asthma was first manifested many years after 
service.

3.  The veteran does not have a menstrual disorder. 

4.  The veteran does not have a chronic eye disability.






CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).

2.  A menstrual disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003). 

3.  A chronic eye pathology was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
her claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in July 2003 informed her of the elements 
needed to substantiate her claims for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help her get evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in her possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the December 
1998 and July 1999 adjudications of this claim, VCAA-
compliant notice was later accomplished, together with proper 
subsequent VA process.  The record discloses the appellant 
was given every opportunity to submit or identify relevant 
records in further support of her claim.  Additionally, the 
veteran was advised by letters dated in May 2003, June 2003, 
and July 2003 of the evidence of record and was reminded of 
the evidence necessary to substantiate her claims.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
her concerning her claimed disabilities.  The veteran 
provided testimonial evidence in further support of her 
claims during a July 2004 hearing.  The Board is satisfied 
that its duty has been met and that VA has made reasonable 
efforts to obtain records adequately identified by the 
appellant.  Following a review of the record, the Board finds 
the appellant was given every opportunity to submit or 
identify relevant records in further support of her claims.  
In view of these circumstances, the Board concludes VA has 
satisfied its duties to inform and assist the appellant, that 
no further development is warranted in this case and the 
appeal is properly before the Board for appellate review. 


Service Connection

The veteran alleges that she incurred multiple disabilities 
due to her active service in the Persian Gulf from December 
1990 to May 1991.  Service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, however, VA published an 
interim rule that extended the presumptive period to December 
31, 2001.  This extension of the presumptive period was 
adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. 
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001.  On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This liberalizing 
legislation amends various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: 
(1) Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i)).

The veteran is seeking entitlement to service connection for 
multiple disabilities, claimed as due to an undiagnosed 
illness.  She contends that these disorders may be due to her 
service in the Persian Gulf, during which she was 
administered drugs and injections, and exposed to chemicals 
and smoke from burning oil wells. 

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  Hickson v. West, 12 Vet. App. 247 (1999).

The Board notes that service personnel records confirm that 
the veteran served on active duty from September 1987 to July 
1991, including service in the Southwest Asia theater of 
operations from December 1990 to May 1991.

During active service, the veteran was evaluated on one 
occasion for complaints of runny nose, stomach cramps, sore 
throat, and headache.  She was diagnosed with upper 
respiratory infection.  

In December 1987, the veteran presented with complaints of 
gynecological problems.  She was diagnosed with amenorrhea 
and questionable pregnancy.  She reported her last normal 
menstrual cycle as September 1987.

The veteran was seen in September 1988 for complaints of 
lower abdominal pain with an absence of menses since July 
1988.  She was diagnosed with pelvic inflammatory disease and 
left salpingitis.   

In March 1989, the veteran was evaluated for primary 
infertility.  The veteran reported her last menstrual cycle 
as earlier that month.  The veteran had been married two 
years and indicated she did not utilize birth control.   

Service medical records show the veteran was issued 
eyeglasses for decreased visual acuity.  These records are 
silent for any diagnosed pathology involving the eyes.

Separation examination in July 1991 is negative for any 
clinical findings or diagnosis of a respiratory or 
genitourinary disorder, or pathology of the eyes.  

The veteran was privately treated in April 1992 for an 
ectopic pregnancy.  She presented with complaints of 
persistent uterine bleeding and pain.  She reported her last 
menstrual cycle as March 1992.

A November 1996 VA Persian Gulf Registry examination report 
referenced diagnoses of multiple complaints of unknown 
etiology, questionable arthritis, anxiety stress, lumbosacral 
strain, and rule out urinary tract infection. 
X-ray studies of the chest conducted at that time were 
normal.

A December 1996 pathology report noted that diagnostic 
testing results were consistent with candida.  The veteran's 
last menstrual cycle was earlier that month.  A February 1997 
pathology report noted that cervical biopsy performed 
following an abnormal pap smear revealed a few endocervical 
glands and cells, but no evidence of malignancy.  

During VA gynecological examination in October 1997, the 
veteran reported fairly regular menses.  The veteran also 
reported a history of a tubal pregnancy in 1992, with two 
miscarriages prior to her entry into service.  She denied 
complaints of fever, pain, or bladder symptoms.  It was noted 
that recent cervical biopsy in February 1997 was benign.  
Blood work conducted in conjunction with this examination 
yielded negative results.  An October 1997 pathology report, 
indicated that cervical cells revealed no abnormality.  The 
examiner diagnosed normal vaginal examination.

On VA general medical examination in October 1997, the 
veteran reported service in the Persian Gulf.  She reported 
she developed temporary blindness that last for 30 minutes.  
Physical examination showed the veteran wore contact lenses, 
with no visual problems otherwise noted.  Examination of the 
respiratory system revealed the chest to be clear to 
percussion and auscultation.  The veteran denied any 
shortness of breath, but did report occasional episodes of 
wheezing.  Pulmonary function testing (PFT) revealed a mild 
obstructive lung defect.  A diagnostic impression of 
bronchial asthma was indicated.  No diagnosis was made 
relative to the veteran's vision.  

Private medical records, dated from September 2001 to July 
2003, show the veteran was treated intermittently for 
respiratory conditions, diagnosed as chronic allergic 
bronchospasm, sinusitis, and acute pharyngitis.  The veteran 
was treated in September 2002 for fetal demise - inevitable 
abortion.  She presented with complaints of abdominal pain 
and vaginal bleeding.  A private medical statement, dated in 
February 2003 indicates there was no evidence of a 
gynecological disability at that time.

During a July 2004 hearing, the veteran stated although she 
did not experience respiratory symptoms in service, it's her 
belief that her current symptoms of difficulty breathing and 
loss of her voice are the result of her service in the 
Persian Gulf.  The veteran acknowledged that she was not 
currently being treated for a menstrual disorder or vision 
problems, other than use of contact lenses for decreased 
visual acuity.  She indicated that her menstrual cycle is now 
more regular, although she experiences cramps, pain, bloating 
and clotting.  The veteran recounted an episode in service, 
during which she experienced temporary blindness following 
the administration of pills.  She denied any similar episodes 
since that time, although she indicated she has dry eyes.

Bronchial Asthma

The evidence of record shows the veteran was treated for 
respiratory complaints in service, then evaluated as a cold.  
At separation, there was no evidence of a chronic respiratory 
disorder.  The veteran has more recently been diagnosed with 
bronchial asthma.  The record, however, contains no evidence 
indicating that the veteran's bronchial asthma is, in fact, 
due to an undiagnosed illness or otherwise related to active 
service.  As such, there is no evidence that her bronchial 
asthma is due to an undiagnosed illness.  In addition, there 
is no evidence that the veteran suffered from bronchial 
asthma during active service and no physician has linked her 
claimed bronchial asthma to active service.  

In light of these findings, service connection for bronchial 
asthma may not be granted under 38 U.S.C.A. § 1110 or § 1117 
(West 2002).  To merit an award of service connection under 
the first statutory provision, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply no 
evidence other than the veteran's own assertions establishing 
that her respiratory disability (asthma) is related to active 
service.  Unfortunately, the veteran's assertions in this 
regard are insufficient to establish the necessary nexus 
between a current disability and service.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  To merit an award of service 
connection under the second statutory provision, the veteran 
must submit competent evidence establishing that she has 
objective indications of chronic disability resulting from an 
undiagnosed illness manifested by chronic respiratory 
pathology.  The veteran has not submitted competent evidence 
establishing that she has a chronic disability resulting from 
an undiagnosed illness manifested by respiratory pathology.  


Menstrual Disorder and Vision Problems

The Board has carefully considered the evidence and 
contentions of the veteran in this case.  Where there is no 
current medical diagnosis of a claimed disorder, there is no 
disability for which to grant service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). The claim must be 
denied on the merits.  In the absence of any evidence that 
the veteran has a current disability, service connection 
cannot be granted.

With respect to this aspect of the case, there is no 
competent medical or lay evidence of a disability or symptoms 
of a disability.  See 38 C.F.R. § 3.159(c)(4) (2003).  In 
addition to an absence of objective medical evidence of a 
menstrual disorder or pathology of the eyes resulting in 
vision problems, the veteran has acknowledged that she 
experiences no current problems.  Consequently, the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from a menstrual disorder or eye 
pathology.

The Board notes that to the extent that the veteran contends 
that she has bronchial asthma, a menstrual disorder, and 
vision problems as a result of an undiagnosed illness, it is 
now well established that a person without medical training, 
such as the veteran, acquaintances and her family, are not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In reaching this conclusion, the Board does not doubt the 
good faith or sincerity of the veteran in bringing her claims 
based upon her conviction that service in the Persian Gulf 
caused chronic disability.  However, the objective clinical 
evidence of record does not support the veteran's contentions 
in this regard.  In other words, there is no medical evidence 
that a current disability may be related to her period of 
service or any incident therein.  In the absence of such 
evidence, the claims must be denied.

Accordingly, since there is not an approximate balance of 
positive and negative evidence on the relevant questions 
presented, there is no benefit of the doubt which can be 
resolved in the veteran's favor.  Therefore, entitlement to 
service connection is not established.


ORDER

Service connection for bronchial asthma is denied.

Service connection for a menstrual disorder is denied.

Service connection for a visual problem is denied.


REMAND

The veteran claims that she suffers from psychiatric 
disability, stomach problems, sleep disturbance, muscle and 
joint pain, weight loss, fatigue, headaches, and back pain, 
all of which are related to her service in the Southwest Asia 
theater of operations during the Persian Gulf War.  However, 
the Board finds that additional development is required 
before the Board can adjudicate these claims. 

On Persian Gulf Registry examination in November 1996, the 
veteran was evaluated with multiple complaints, arthritis, 
anxiety stress, and lumbosacral strain.  VA outpatient 
treatment reports and private medical records reference 
diagnostic assessments of Gulf War syndrome.

VA examination in October 1997 diagnosed unexplained illness 
manifested by multiple joint pains, fatigue, headaches, and 
sleep disturbance.  No significant stomach problems were 
noted at that time, and there was no evidence of significant 
weight loss reported by the veteran.  The veteran also 
reported multiple joint pain.  X-ray studies of the knees, 
hips, and spine were normal.  The examiner offered no opinion 
concerning the etiology of the unexplained illness.

More recently, in February 2003, the veteran was diagnosed 
with fibromyalgia.  

As indicated, service connection may be granted to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms.  Following a 
careful review of the assembled evidence, the Board is unable 
to discern the nature of the documented clinical findings.  
Therefore, the Board finds that the veteran should be 
afforded further VA examination to determine whether the 
veteran suffers from undiagnosed illness as a result of her 
service in the Persian Gulf.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1. The veteran should be scheduled for 
appropriate VA examinations to determine the 
nature and etiology of her claimed 
psychiatric disorder, stomach problems, sleep 
disturbance, muscle and joint pain, weight 
loss, fatigue, headaches, and back pain. The 
examiner should review the claims folder and 
perform examinations as specified in Chapter 
20 of the "Clinician's Guide" (guidelines 
for disability examinations in Gulf War 
veterans; worksheet added to claims folder).

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
appellant, she and her representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



